Title: From James Madison to John Gray Blount, 14 June 1804
From: Madison, James
To: Blount, John Gray



Sir.
Department of State June 14th. 1804.
I have received your letters [sic] and its enclosures relating to two Vessels and their Cargoes condemned prior to the date of the Convention with France of October 1800. If, as is probable, these condemnations for want of appeals, have become definitive and irrevocable, your cases are irremediable under the Convention of April 1803: it may not however be amiss to send your papers to Mr. Skipwith, who will have the means of ascertaining the effect of an omission to appeal under the circumstances comprehended in these cases. I should have caused the papers to be immediately forwarded to him, but for the desire of giving you an opportunity to submit them to law-counsel in order to satisfy yourself of the sufficiency to support the claims; on which account they are herewith returned. I am &c.
James Madison
